     Case 3:18-cv-00428-DMS-MDD Document 553 Filed 10/08/20 PageID.9596 Page 1 of 4




 1     JEFFREY BOSSERT CLARK                  Lee Gelernt*
       Acting Assistant Attorney General      Judy Rabinovitz*
 2     SCOTT G. STEWART                       Anand Balakrishnan*
       Deputy Assistant Attorney General      AMERICAN CIVIL LIBERTIES
 3     WILLIAM C. PEACHEY                     UNION FOUNDATION
       Director                               125 Broad St., 18th Floor
 4     Office of Immigration Litigation       New York, NY 10004
       U.S. Department of Justice             T: (212) 549-2660
 5     WILLIAM C. SILVIS                      F: (212) 549-2654
       Assistant Director                     lgelernt@aclu.org
 6     Office of Immigration Litigation       jrabinovitz@aclu.org
       SARAH B. FABIAN                        abalakrishnan@aclu.org
 7     Senior Litigation Counsel
       NICOLE N. MURLEY                       Bardis Vakili (SBN 247783)
 8     Senior Litigation Counsel              ACLU FOUNDATION OF SAN
       Office of Immigration Litigation       DIEGO & IMPERIAL COUNTIES
 9     U.S. Department of Justice             P.O. Box 87131
       Box 868, Ben Franklin Station          San Diego, CA 92138-7131
10     Washington, D.C. 20044                 T: (619) 398-4485
       Telephone: (202) 616-0473              F: (619) 232-0036
11     Fax: (202) 616-8962                    bvakili@aclusandiego.org
12     ADAM L. BRAVERMAN                      Stephen B. Kang (SBN 292280)
       United States Attorney                 Spencer E. Amdur (SBN 320069)
13     SAMUEL W. BETTWY                       AMERICAN CIVIL LIBERTIES
       Assistant U.S. Attorney                UNION FOUNDATION
14     California Bar No. 94918               39 Drumm Street
       Office of the U.S. Attorney            San Francisco, CA 94111
15     880 Front Street, Room 6293            T: (415) 343-1198
       San Diego, CA 92101-8893               F: (415) 395-0950
16     619-546-7125                           skang@aclu.org
       619-546-7751 (fax)                     samdur@aclu.org
17
18     Attorneys for Federal Respondents-     Attorneys for Petitioners-Plaintiffs
       Defendants                             *Admitted Pro Hac Vice
19
20
21
22
23
24
25
26
27
28
     Case 3:18-cv-00428-DMS-MDD Document 553 Filed 10/08/20 PageID.9597 Page 2 of 4




 1                              UNITED STATES DISTRICT COURT
 2                            SOUTHERN DISTRICT OF CALIFORNIA
 3     MS. L, et al.,                       Case No.: 3:18-cv-0428-DMS-MDD
 4                      Petitioners-Plaintiffs,   JOINT MOTION FOR AN
                                                  EXTENSION OF TIME FOR
 5                  vs.                           DEFENDANTS TO ANSWER OR
                                                  OTHERWISE RESPOND TO
 6     U.S. IMMIGRATION AND                       PLAINTIFFS’ THIRD AMENDED
       CUSTOMS ENFORCEMENT, et al.,               COMPLAINT
 7
 8                      Respondents-Defendants.
 9
10           Respondents-Defendants, U.S. Immigration and Customs Enforcement, et al.,
11     have met and conferred with Petitioners-Plaintiffs, Ms. L., et al. The parties agree
12     and stipulate, in the interests of proceeding with this litigation in the most orderly
13     and efficient manner possible, to extend the time period for Respondent-Defendants
14     to answer Petitioner-Plaintiffs third amended complaint. Accordingly, the parties
15     hereby stipulate that Respondent-Defendants’ answer to the third amended
16     complaint shall be due Tuesday, December 8, 2020.
17           A proposed order accompanies the joint stipulation
18
19     Dated October 8, 2020                          Respectfully submitted,
20
                                                      JEFFREY BOSSERT CLARK
21                                                    Acting Assistant Attorney General
22
                                                      SCOTT G. STEWART
23                                                    Deputy Assistant Attorney General
24
                                                      WILLIAM C. PEACHEY
25
                                                      Director
26
27                                                    WILLIAM C. SILVIS
                                                      Assistant Director
28


                                                  1
     Case 3:18-cv-00428-DMS-MDD Document 553 Filed 10/08/20 PageID.9598 Page 3 of 4




 1                                             /s/ Sarah B. Fabian
                                               SARAH B. FABIAN
 2
                                               Senior Litigation Counsel
 3                                             NICOLE N. MURLEY
 4                                             Senior Litigation Counsel
 5                                             Office of Immigration Litigation
 6                                             Civil Division
                                               U.S. Department of Justice
 7
                                               P.O. Box 868, Ben Franklin Station
 8                                             Washington, D.C. 20044
 9                                             (202) 616-0473 (phone)
                                               (202) 305-7000 (facsimile)
10                                             Email: Nicole.Murley@usdoj.gov
11
                                               /s/ Lee Gelernt
12                                             Lee Gelernt*
13                                             Judy Rabinovitz*
14                                             Anand Balakrishnan*
                                               AMERICAN CIVIL LIBERTIES
15                                             UNION FOUNDATION
16                                             125 Broad St., 18th Floor
                                               New York, NY 10004
17                                             T: (212) 549-2660
18                                             F: (212) 549-2654
                                               lgelernt@aclu.org
19
                                               jrabinovitz@aclu.org
20                                             abalakrishnan@aclu.org
21
                                               Bardis Vakili (SBN 247783)
22                                             ACLU FOUNDATION OF SAN
23                                             DIEGO & IMPERIAL COUNTIES
                                               P.O. Box 87131
24
                                               San Diego, CA 92138-7131
25                                             T: (619) 398-4485
26                                             F: (619) 232-0036
                                               bvakili@aclusandiego.org
27
28                                             Stephen B. Kang (SBN 292280)
                                               Spencer E. Amdur (SBN 320069)

                                           2
     Case 3:18-cv-00428-DMS-MDD Document 553 Filed 10/08/20 PageID.9599 Page 4 of 4




 1                                             AMERICAN CIVIL LIBERTIES
                                               UNION FOUNDATION
 2
                                               39 Drumm Street
 3                                             San Francisco, CA 94111
 4                                             T: (415) 343-1198
                                               F: (415) 395-0950
 5                                             skang@aclu.org
 6                                             samdur@aclu.org
                                               Attorneys for Petitioners-Plaintiffs
 7
                                               *Admitted Pro Hac Vice
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           3
